DAVIDOFF MALITO & HUTCHER LLP , 34TH FLOOR NEW YORK, NY 10158 September 7, 2011 Via EDGAR Correspondence Mr. Andrew D. Mew Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.W. Washington, D.C. 20549 Re: Consolidation Services, Inc. File No. 0-54230 File No. 333-142105 Dear Mr. Mew: On behalf of my firm’s client, Consolidation Services, Inc. (the “Company”), we hereby request an extension of time until September 30, 2011 to respond to the Staff’s comments issued on August 10, 2011.The Company expects at that time to be able to also file the audited financial statements for the interests it acquired in various oil and gas funds. Very truly yours, DAVIDOFF MALITO & HUTCHER LLP /s/ Elliot H. Lutzker Elliot H. Lutzker cc:Donna DiSilvio Richard Polep
